DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 02/04/2022.
Claim Objections
Claim 12 is objected to because of the following informalities:  
	Regarding claim 12, the claim reads, “and the first interval and the second interval are from different each other at a ratio of one to an integer of two or more”. However, to be grammatically correct it should read “and the first interval and the second interval are different from each other at a ratio of one to an integer of two or more”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable by Takeno et al. US 20150168127 A1 "Takeno" and further in view of Schomacker et al. US 20040010375 A1 “Schomacker” and Motaghiannezam et al. US 20140221827 A1 “Motaghiannezam”.
Regarding claim 1, Takeno teaches “An optical coherence tomography OCT signal processing device configured to process an OCT signal, comprising:” (“An optical coherence tomography device comprising: an OCT optical system configured to detect measurement light irradiated onto a specimen and a reference light and output OCT signal based on the measurement light and the reference light; and an analysis processing unit configured to process the OCT signal and generate motion contrast data of the specimen […]” [Claim 1]. Since the optical coherence tomography device includes an analysis processing unit that is configured to process the OCT signal, under broadest reasonable interpretation, this optical coherence tomography device constitutes an OCT signal processing device that processes an OCT signal.); 
“a central processing unit (CPU) configured to: acquire three or more OCT signals, each of the three of more OCT signals being temporally different from each other with respect to a same position on a subject, from an OCT device that detects OCT signals based on reflection light of measurement light applied to a subject and reference light corresponding to the measurement light” (“The control unit 70 includes a CPU (processor), a RAM, a ROM, and the like. The CPU of the control unit 70 performs control 
Regarding an OCT device that detects OCT signals based on reflection light of measurement light applied to a subject and reference light corresponding to the measurement light, Takeno discloses “OCT optical system configured to detect measurement light irradiated onto a specimen and a reference light and output OCT signal based on the measurement light and the reference light” [Claim 1]. Since the OCT optical system can detect measurement light irradiated onto the specimen, under broadest reasonable interpretation, the OCT optical system constitutes an OCT device that detects an OCT signal based on reflection light of a measurement light applied to a subject. Furthermore, regarding the reference light corresponding to the measurement light, Takeno discloses “The reference optical system 110 generates reference light which is synthesized with reflected light acquired by reflection of the measurement light on the fundus oculi Ef” [0084]. Therefore, the reference light corresponds to the measurement light which is emitted to the fundus oculi Ef.); 
extract a plurality of OCT signals from the three or more OCT signals” (“The control unit 70 acquires interference signals of at least two temporally different frames at the same position” [0100], “In this example, scanning at the same position is repeated eight times, and interference signals of eight temporally different continuous frames are acquired” [0101] and “The optical coherence tomography device 1 may be configured to calculate motion contrast of a sample by two or more methods from at least two temporally different detection signals at the same position as a functional OCT image” [0044]. Therefore, since the control unit 70 acquires interference signals (i.e. detection signals) from at least two temporally different frames such that the optical coherence tomography device 1 can calculate motion contrast of the sample based on at least two temporally different detection signals, the central processing unit (CPU) had to have been configured to extract a plurality of OCT signals from the three or more OCT signals.);
“select two or more sets of OCT signals from the plurality of OCT signals, […], and calculate motion contrast for each of the selected two or more sets” (“The optical coherence tomography device 1 may be configured to calculate motion contrast of a sample by two or more methods from at least two temporally different detection signals at the same position as a functional OCT image” [0044]. Since the optical coherence tomography device can be configured to calculate the motion contrast of a sample, under broadest reasonable interpretation, the device includes a calculation unit. Furthermore, Takeno discloses “wherein the analysis processing unit generates the motion contrast data based on the phase difference information in the first image data generated by the first image data generation unit and the amplitude information in the second image data generated by the second image data generation unit” [Claim 1] and “A signal processing according to the example will be described referring to FIG. 4. The control unit 70 includes a processor (for example, a CPU) which controls various types of control processing, and storage medium which stores a program. The processor executes processing described below according to the program” [0118]. Since the control unit 70 contains a processor to execute the 
In regard to the CPU being configured to select two or more sets of OCT from the plurality of OCT signals, Takeno discloses “wherein the second image data generation unit processes the multiple OCT signals which is a plurality of OCT signals output from the OCT optical system being obtained at a different timing for the same position on the specimen and generates, as the second image data, image data representing difference between a first vector based on phase information and the amplitude information of a first OCT signal selected from the multiple OCT signals and a second vector based on phase information and the amplitude information of a second OCT signal selected from the multiple OCT signals” [Claim 3]. Therefore, the optical coherence tomography device 1, which contains the analysis processing unit containing first and second image data generation units can obtain multiple OCT signals that have different time intervals. Since the second image generation unit processes multiple OCT signals and the first OCT signal can be selected from the multiple OCT signal and the second OCT signal can be selected from the multiple OCT signals, under broadest reasonable interpretation, the calculation unit can select two or more sets of OCT signals from the plurality of OCT signals. 
Regarding the CPU being configured to calculate motion contrast for each of the selected two or more sets, Takeno discloses “wherein the analysis processing unit generates the motion contrast data based on the phase difference information in the first image data generated by the first image data generation unit and the amplitude information in the second image data generated by the second image data generation unit” [Claim 1]. Since the analysis processing unit can generate the motion contrast data based on the image data from the first and second image data generation units, under broadest reasonable interpretation, the analysis processing unit constitutes a calculation unit that can calculate motion contrast for each of the selected two or more sets.); 
wherein the CPU is further configured to synthesize motion contrasts calculated for each of the two or more sets” (“Step 5: (Noise reduction by addition-averaging processing of intensity image)” [0129] and “The control unit 70 acquires a plurality (for example, eight) of intensity images in Step 4. The control unit 70 adds and averages a plurality of intensity images using Expression (2). Accordingly, spectral noise or the like in each frame is reduced” [0130]. Additionally, regarding motion contrast data, Takeno discloses “When processing a plurality of OCT signals to generate motion contrast data, for example, the analysis processing unit may compute each set of first image data and second image data to create motion contrast data” [0065]. Thus, two or more sets of image data can be acquired and processed to create motion contrast data. Furthermore, regarding the CPU calculating motion contrasts, Takeno discloses “The control unit 70 generates functional OCT image data (for example, motion contrast data) corresponding to the first scanning line S1 based on an output signal form the detector 120” [0113]. As established previously, since the control unit 70 can include a CPU and the control unit 70 can generate motion contrast data, under broadest reasonable interpretation, the CPU can calculate motion contrasts for each of the two or more sets of acquired OCT signals. As disclosed in the instant specification, “For example the CPU 71 synthesizes the motion contrast calculated based on a plurality of sets by adding and averaging. For example, as illustrated in FIG. 7, a plurality of motion contrasts (for example images P1 to P6) are added and averaged based on pairs with different time intervals and are synthesized as one motion contrast Pm1” [0054]. Therefore, since the control unit 70 (i.e. CPU) generates motion contrast data and the control unit 70 can add and average a plurality of intensity images, under broadest reasonable interpretation, the CPU is capable of synthesizing motion contrasts calculated for each of the two or more sets of OCT signals.).
Takeno does not teach “the two or more sets of OCT signals having different time intervals” or “wherein the two of more sets of OCT signals having different time intervals include a temporally separated set of extracted OCT signals which are not temporally adjacent”.
“a temporally separated set of […] signals which are not temporally adjacent” (“In certain embodiments, the method of validation takes into account the fact that features of a tissue sample may change during the capture of a sequence of images. […] In an alternative embodiment, validation is performed using pairs of nonconsecutive images taken within a relatively short period of time, compared with the time in which the overall sequence of images is obtained. In other embodiments, validation comprises the use of any two images in the sequence of images” [0469]. In this case, for validation to be performed using pairs of nonconsecutive images, these nonconsecutive images had to have been generated using temporally separated sets of signals which are not temporally adjacent. In this case, the validation “comprises splitting at least a portion of each of a pair of images into smaller, corresponding units (subimages), determining for each of these smaller units a measure of the displacement that occurs within the unit between the two images, and comparing the unit displacements to the overall displacement between the two images” [0468]. Thus, the validation can determine displacement between images that results from changes in the features of a tissue sample over the source of a scan. Therefore, under broadest reasonable interpretation, the two or more sets of OCT signals having different time intervals acquired in Takeno can be subjected to the validation method involving nonconsecutive images as disclosed in Schomacker such that the OCT images produced by temporally separated sets of extracted OCT signals, which are not temporally adjacent, can be compared to one another. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the OCT signal processing device of Takeno such that the two or more sets of OCT signals having different time intervals include a temporally separated set of extracted OCT signals which are not temporally adjacent as disclosed in Schomacker to compare temporally separate image frames to each other. When only temporally adjacent sets of OCT signals are converted into images and the motion contrast is calculated for those temporally adjacent sets of OCT signals, the 
The combination of Takeno and Schomacker does not teach “the two or more sets of OCT signals having different time intervals”.
Motaghiannezam teaches “the two or more sets of OCT signals having different time intervals” (“The invention further provides a method (FIG. 7) for ascertaining motion contrast in a sample, comprising (i) acquiring multiple B-scans separated in time over the same transverse position using OCT, (ii) acquiring multiple OCT intensity measurements (I) based on the B-scans over the same transverse point separated in time (iii) ascertaining a variable g.sub.1 according to: g.sub.1=G.sub.1(I); where G.sub.1 denotes a function of variable I, (iv) ascertaining a n.sup.th moment of the variable g.sub.1 about a deterministic value of c.sub.1, wherein n is an integer, (v) acquiring multiple OCT phase measurements based on the B-scans over the same transverse point separated in time, (vi) ascertaining corrected and compensated differences between the OCT phase measurements (.DELTA..phi.) for the same transverse point separated in time, (vii) ascertaining a variable g.sub.2 according to: g.sub.2=G.sub.2(.DELTA..phi..sub.c); where G.sub.2 denotes a function of .DELTA..phi..sub.c, (viii) ascertaining a m.sup.th moment of the variable g.sub.2 about a deterministic value of c.sub.2, wherein m is an integer, (ix) ascertaining a variable k according to: k=K(n.sup.th moment of the variable g.sub.1 about a deterministic value of c.sub.1, m.sup.th moment of the variable g.sub.2 about a deterministic value of c.sub.2), wherein m and n are integers and K denotes a function of two variables, (x) ascertaining the motion contrast based on the variable k, and (xi) repeating the same described procedures for the adjacent transverse points in the same and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Takeno and Schomacker to include the two or more sets of OCT signals having different time intervals as disclosed in Motaghiannezam to compensate for OCT signals with different phase measurements when performing motion contrast calculations. When performing motion contrast calculations, it is important for the signals to be of the same size. By compensating for the different phase measurements as performed in the method of Motaghiannezam, the motion contrast can be calculated more easily. Combining the prior art elements according to known techniques would yield the predictable result of compensating for differences in phase measurements (i.e. time intervals) when performing motion contrast calculations.
Regarding claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. This claim only requires the primary reference of Takeno. Likewise, Takeno teaches “wherein the CPU is further configured to synthesize the motion contrasts calculated for each of the two or more sets based on an evaluation index relating to the motion contrast from among motion contrasts calculated for each of the two or more sets” (“The analysis processing unit may be configured to generate a new functional OCT image based on first functional OCT image data and OCT image data. As 
Regarding claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Takeno teaches “wherein the CPU is further configured to calculate motion contrasts for each of all sets that is able to be selected from among the three or more OCT signals” (“wherein the analysis processing unit generates the motion contrast data based on the phase difference information in the first image data generated by the first image data generation unit and the amplitude information in the second image data generated by the second image data generation unit” [Claim 1]. Furthermore, regarding the CPU, Takeno discloses “The control unit 70 includes a CPU (processor), a RAM, a ROM, and the like. The CPU of the control unit 70 performs control of the entire device (OCT device 1, OCT optical system 100), for example, the members of the configurations 100 to 300” [0094]. Therefore, the CPU controls the operation of the analysis processing unit. Since the analysis processing unit can generate the motion contrast data based on the image data from the first and second image data generation units, under broadest reasonable interpretation, the analysis processing unit constitutes a calculation unit that can calculate motion contrast for each of all sets that is able to be selected from among the three or more OCT signals.
Regarding acquiring three or more OCT signals, Takeno discloses “The control unit 70 acquires interference signals of at least two temporally different frames at the same position” [0100] and “The optical coherence tomography device 1 may be configured to calculate motion contrast of a sample by two or more methods from at least two temporally different detection signals at the same position as a functional OCT image” [0044]. Since the control unit can acquire interference signal of at least two temporally different frames at the same position and the OCT device 1 can calculate motion contrast 
Regarding claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. This claim only requires the primary reference of Takeno. Likewise, Takeno teaches “wherein the CPU is further configured to synthesize motion contrasts calculated for each of the two or more sets through statistical processing” (“The control unit 70 acquires a plurality (for example, eight) of intensity images in Step 4. The control unit 70 adds and averages a plurality of intensity images using Expression (2). Accordingly, spectral noise of the like in each frame is reduced [0130] and “The control unit 70 adds and averages signals for seven frames subjected to the above-described processing and removes noise. For example, the control unit 70 performs addition-averaging processing of the vector difference using Expression (6)” [0146]. Furthermore, regarding the CPU, Takeno discloses “The control unit 70 includes a CPU (processor), a RAM, a ROM, and the like. The CPU of the control unit 70 performs control of the entire device (OCT device 1, OCT optical system 100), for example, the members of the configurations 100 to 300” [0094]. According to the instant application statistical processing includes “any one of an addition average value, a median value, a maximum value, a minimum value, and the like is used” (0015). Since the control unit 70 can acquire a plurality of intensity images based on OCT signals (i.e. two or more sets of OCT signals) and can perform addition-average processing (i.e. to generate an addition average value) under broadest reasonable interpretation, the control unit is capable of synthesizing motion contrasts calculated for each of the two or more sets through statistical processing (i.e. addition-average processing).).
Regarding claim 6, due to its dependence on claim 5, this claim inherits the references disclosed therein. This claim only requires the primary reference of Takeno. Likewise, Takeno teaches “wherein the CPU is further configured to assign weights to the statistical processing according to lengths of time intervals of the two or more sets” (“The control unit 70 acquires a plurality (for example, eight) of 
Regarding the CPU being configured to assign weights to the statistical processing, Takeno discloses “The control unit 70 uses a calculation result of a phase difference as a filter to a calculation result of a vector difference. In the description according to the example, for example, "apply filter" performs weighting to a certain numerical value. For example, the control unit 70 performs weighting by multiplying the calculation result of the vector difference by the calculation result of the phase difference” [0148]. As shown in FIG. 4, the outputs of the addition-average processing for the phase difference and the vector difference (i.e. Steps S10 and S13) are used to generate the cross-section angiogram. Furthermore, Takeno discloses that in step 10 “the control unit 70 performs addition-averaging processing using expression (4)” [0140] and that in step 13, “the control unit performs addition-averaging processing of the vector difference using Expression (6)” [0146]. Thus, steps 10 and 13 involve performing statistical processing and outputting the results of that statistical processing such that the control unit 70 can perform weighting by multiplying the vector difference and the phase 
Regarding lengths of time intervals of the two or more sets, Takeno discloses “As scanning conditions in raster scanning, for example, a line width (the distance between a start point and an end point) in each of a main scanning direction and a sub scanning direction, a scanning speed, the interval between the scanning lines, the number of scanning lines, and the like are set in advance” [0108]. Since the interval between scan lines can be set in advance, under broadest reasonable interpretation, the lengths of time intervals of the two or more sets can be set and since these lengths of time intervals are known, these values can be used when performing statistical processing. Furthermore, Takeno discloses “In more detail, the control unit 70 scans measurement light in the main scanning direction in a scanning line (first line) set as a start position to functional OCT image data along the main scanning direction. […] Each scanning interval with respect to the sub scanning direction is narrowed, whereby functional OCT image data can be acquired in the scanning region” [0109]. Since the control unit 70 scans according to the main scanning direction and each scanning interval can be narrowed to acquire functional OCT image data in the scan region, under broadest reasonable interpretation, the calculation unit (i.e. the control unit) can take the lengths of time intervals of the two or more sets into account when carrying out its functions (i.e. scanning and statistical processing).).
Regarding claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. This claim only requires the primary reference of Takeno. Likewise, Takeno teaches “wherein the CPU is further configured to change a calculation method of motion contrast in each set according to a length of the time interval” (“The optical coherence tomography device 1 may be configured to calculate motion contrast of a sample by two or more methods from at least two temporally different detection signals at the same position as a functional OCT image” [0044] and “As a method of calculating 
Regarding a length of the time interval, Takeno discloses “As scanning conditions in raster scanning, for example, a line width (the distance between a start point and an end point) in each of a main scanning direction and a sub scanning direction, a scanning speed, the interval between the scanning lines, the number of scanning lines, and the like are set in advance” [0108]. Since the interval between scan lines can be set in advance, under broadest reasonable interpretation, the lengths of time intervals of the two or more sets can be set and since these lengths of time intervals are known, these values can be used when calculating motion contrast. Furthermore, Takeno discloses “In more detail, the control unit 70 scans measurement light in the main scanning direction in a scanning line (first line) set as a start position to functional OCT image data along the main scanning direction. […] Each scanning interval with respect to the sub scanning direction is narrowed, whereby functional OCT image data can be acquired in the scanning region” [0109]. Since the control unit 70 scans according to the main scanning direction and each scanning interval can be narrowed to acquire functional OCT image data in the scan region, under broadest reasonable interpretation, the calculation unit (i.e. the control unit) can 
Regarding claim 8, Takeno teaches “An optical coherence tomography (OCT) signal processing device configured to process OCT signals, comprising:” (“An optical coherence tomography device comprising: an OCT optical system configured to detect measurement light irradiated onto a specimen and a reference light and output OCT signal based on the measurement light and the reference light; and an analysis processing unit configured to process the OCT signal and generate motion contrast data of the specimen […]” [Claim 1]. Since the optical coherence tomography device includes an analysis processing unit that is configured to process the OCT signal, under broadest reasonable interpretation, this optical coherence tomography device constitutes an OCT signal processing device that processes OCT signals.);
“an OCT device for detecting OCT signals based on reflection light of measurement light applied to a subject and reference light corresponding to the measurement light” (“OCT optical system configured to detect measurement light irradiated onto a specimen and a reference light and output OCT signal based on the measurement light and the reference light” [Claim 1]. Since the OCT optical system can detect measurement light irradiated onto the specimen, under broadest reasonable interpretation, the OCT optical system constitutes an OCT device that detects an OCT signal based on reflection light of a measurement light applied to a subject. Furthermore, regarding the reference light corresponding to the measurement light, Takeno discloses “The reference optical system 110 generates reference light which is synthesized with reflected light acquired by reflection of the measurement light on the fundus oculi Ef” [0084]. Therefore, the reference light corresponds to the measurement light which is emitted to the fundus oculi Ef.);
and “a central processing unit configured to:” (“The control unit 70 includes a CPU (processor), a RAM, a ROM, and the like. The CPU of the control unit 70 performs control of the entire device (OCT 
“acquire three or more OCT signals, each of the three or more OCT signals being temporally different from each other with respect to a same position on the subject from the OCT device” (“The control unit 70 acquires interference signals of at least two temporally different frames at the same position” [0100] and “The optical coherence tomography device 1 may be configured to calculate motion contrast of a sample by two or more methods from at least two temporally different detection signals at the same position as a functional OCT image” [0044]. Since the control unit can acquire interference signal of at least two temporally different frames at the same position and the OCT device 1 can calculate motion contrast between at least two temporally different detection signals, under broadest reasonable interpretation, the control unit constitutes an acquisition unit that can acquire three or more OCT signals being temporally different from each other with respect to the same position on a subject.); 
“extract a plurality of OCT signals from the three or more OCT signals” (“The control unit 70 acquires interference signals of at least two temporally different frames at the same position” [0100], “In this example, scanning at the same position is repeated eight times, and interference signals of eight temporally different continuous frames are acquired” [0101] and “The optical coherence tomography device 1 may be configured to calculate motion contrast of a sample by two or more methods from at least two temporally different detection signals at the same position as a functional OCT image” [0044]. Therefore, since the control unit 70 acquires interference signals (i.e. detection signals) from at least two temporally different frames such that the optical coherence tomography device 1 can calculate motion contrast of the sample based on at least two temporally different detection signals, the central processing unit (CPU) had to have been configured to extract a plurality of OCT signals from the three or more OCT signals.); 
select two or more sets of OCT signals from the plurality of OCT signals […], and calculate motion contrast for each of the selected two or more sets” (The optical coherence tomography device 1 may be configured to calculate motion contrast of a sample by two or more methods from at least two temporally different detection signals at the same position as a functional OCT image” [0044]. Since the optical coherence tomography device can be configured to calculate the motion contrast of a sample, under broadest reasonable interpretation, the device includes a calculation unit. Furthermore, Takeno discloses “wherein the analysis processing unit generates the motion contrast data based on the phase difference information in the first image data generated by the first image data generation unit and the amplitude information in the second image data generated by the second image data generation unit” [Claim 1] and “A signal processing according to the example will be described referring to FIG. 4. The control unit 70 includes a processor (for example, a CPU) which controls various types of control processing, and storage medium which stores a program. The processor executes processing described below according to the program” [0118]. Since the control unit 70 contains a processor to execute the processing, and the analysis processing unit generates the motion contrast data, under broadest reasonable interpretation, the analysis processing unit can be included within the control unit 70 and serve as a calculation unit for calculating motion contrast based on a plurality of OCT signals.
In regard to the CPU being configured to select two or more sets of OCT signals from the plurality of OCT signals, Takeno discloses “wherein the second image data generation unit processes the multiple OCT signals which is a plurality of OCT signals output from the OCT optical system being obtained at a different timing for the same position on the specimen and generates, as the second image data, image data representing difference between a first vector based on phase information and the amplitude information of a first OCT signal selected from the multiple OCT signals and a second vector based on phase information and the amplitude information of a second OCT signal selected from the multiple OCT signals” [Claim 3]. Therefore, the optical coherence tomography device 1, which 
Regarding CPU being configured to calculate motion contrast for each of the selected two or more sets, Takeno discloses “wherein the analysis processing unit generates the motion contrast data based on the phase difference information in the first image data generated by the first image data generation unit and the amplitude information in the second image data generated by the second image data generation unit” [Claim 1]. Since the analysis processing unit can generate the motion contrast data based on the image data from the first and second image data generation units, under broadest reasonable interpretation, the analysis processing unit constitutes a calculation unit that can calculate motion contrast for each of the selected two or more sets.); 
“wherein the CPU is further configured to synthesize motion contrasts calculated for each of the two or more sets” (“Step 5: (Noise reduction by addition-averaging processing of intensity image)” [0129] and “The control unit 70 acquires a plurality (for example, eight) of intensity images in Step 4. The control unit 70 adds and averages a plurality of intensity images using Expression (2). Accordingly, spectral noise or the like in each frame is reduced” [0130]. Additionally, regarding motion contrast data, Takeno discloses “When processing a plurality of OCT signals to generate motion contrast data, for example, the analysis processing unit may compute each set of first image data and second image data to create motion contrast data” [0065]. Thus, two or more sets of image data can be acquired and processed to create motion contrast data. Furthermore, regarding the CPU calculating motion contrasts, 
Takeno does not teach “the two of more sets of OCT signals having different time intervals” or “wherein the two or more sets of OCT signals having different time intervals include a temporally separated set of extracted OCT signals which are not temporally adjacent”.
Schomacker teaches “a temporally separated set of […] signals which are not temporally adjacent” (“In certain embodiments, the method of validation takes into account the fact that features of a tissue sample may change during the capture of a sequence of images. […] In an alternative embodiment, validation is performed using pairs of nonconsecutive images taken within a relatively short period of time, compared with the time in which the overall sequence of images is obtained. In other embodiments, validation comprises the use of any two images in the sequence of images” [0469]. In this case, for validation to be performed using pairs of nonconsecutive images, these nonconsecutive images had to have been generated using temporally separated sets of signals which are not temporally adjacent. In this case, the validation “comprises splitting at least a portion of each of a pair of images 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the OCT signal processing device of Takeno such that the two or more sets of OCT signals having different time intervals include a temporally separated set of extracted OCT signals which are not temporally adjacent as disclosed in Schomacker to compare temporally separate image frames to each other. When only temporally adjacent sets of OCT signals are converted into images and the motion contrast is calculated for those temporally adjacent sets of OCT signals, the changes that occur in the tissue over time may not be considered. By comparing OCT images acquired at non-consecutive (i.e. temporally separate) time periods, the user can more easily identify changes within the object over the course of the scan. Combining the prior art elements according to known techniques would yield the predictable result of calculating motion contrast between OCT signals which were acquired at temporally separate times.
The combination of Takeno and Schomacker does not teach “the two or more sets of OCT signals having different time intervals”.
Motaghiannezam teaches “the two or more sets of OCT signals having different time intervals” (“The invention further provides a method (FIG. 7) for ascertaining motion contrast in a sample,  (viii) ascertaining a m.sup.th moment of the variable g.sub.2 about a deterministic value of c.sub.2, wherein m is an integer, (ix) ascertaining a variable k according to: k=K(n.sup.th moment of the variable g.sub.1 about a deterministic value of c.sub.1, m.sup.th moment of the variable g.sub.2 about a deterministic value of c.sub.2), wherein m and n are integers and K denotes a function of two variables, (x) ascertaining the motion contrast based on the variable k, and (xi) repeating the same described procedures for the adjacent transverse points in the same and neighboring B-scans to ascertain motion contrast in the sample” [0033]. When OCT signals have different phase measurements, this difference must be accounted for before motion contrast can be performed. For OCT signals to have different phase measurements, they must have been acquired with different time intervals. In this case, since the method involves ascertaining corrected and compensated differences between the OCT phase measurements for the same transverse point separated in time, this means that two or more sets of OCT signals acquired from the B-scans had to have different time intervals. Therefore, the method involves performing compensation for the differences between OCT phase measurements (i.e. time intervals) when performing motion contrast measurement(s) within the sample.).

In regard to claim 9, Takeno teaches “A non-transitory computer readable recording medium storing an optical coherence tomography (OCT) signal processing program configured to be executed in an OCT signal processing device that processes OCT signals, the program is being configured to be a processor of the OCT signal processing device and cause the OCT signal processing device to perform:” (“A nonvolatile memory (storage unit) 72, a user interface (operation unit) 76, and a display unit (monitor) 75, and the like are electrically connected to the control unit 70. The nonvolatile memory (memory) 72 is a non-transitory storage medium which can hold the stored contents even if power supply is shut off” [0095]. Therefore, the nonvolatile memory constitutes a non-transitory computer readable recording medium. 
Regarding the non-transitory computer readable recording medium storing an OCT signal processing program executed in an OCT signal processing device that processes OCT signals, Takeno discloses “The nonvolatile memory (memory) 72 is a non-transitory storage medium which can hold the stored contents even if power supply is shut off. For example, a hard disk drive, a flash ROM, the OCT device 1, an USB memory which is detachably mounted in the OCT optical system 100, or the like can be used as the nonvolatile memory 72. The memory 72 stores an imaging control program for controlling 
Regarding a processor executing the program of the OCT signal processing device, Takeno discloses “an analysis processing unit configured to process the OCT signal and generate functional OCT data of the specimen” [Claim 14]. The analysis processing unit constitutes a processor that can cause the OCT signal processing device to perform the claimed functions.); 
“acquisition of three or more OCT signals, each of the three or more OCT signals being temporally different from each other with respect to the same position on a subject, from an OCT device that detects9PRELIMINARY AMENDMENTAttorney Docket No.: Q240852 Appln. No.: 16/068,452an OCT signal based on reflection light of measurement light applied to a subject and reference light corresponding to the measurement light” (“processing multiple OCT signals which is a plurality of OCT signals output from the OCT optical system being obtained at a different timing for the same position on the specimen and to generate first image data representing phase difference information of the multiple OCT signals” [Claim 15]. To process multiple OCT signals, the acquisition step had to have acquired three or more OCT signals. Furthermore, since the plurality of OCT signals are obtained at a different timing for the same position on the specimen, under broadest reasonable 
Regarding an OCT device that detects an OCT signal based on reflection light of measurement light applied to a subject and reference light corresponding to the measurement light, Takeno discloses “OCT optical system configured to detect measurement light irradiated onto a specimen and a reference light and output OCT signal based on the measurement light and the reference light” [Claim 1]. Since the OCT optical system can detect measurement light irradiated onto the specimen, under broadest reasonable interpretation, the OCT optical system constitutes an OCT device that detects an OCT signal based on reflection light of a measurement light applied to a subject. Furthermore, regarding the reference light corresponding to the measurement light, Takeno discloses “The reference optical system 110 generates reference light which is synthesized with reflected light acquired by reflection of the measurement light on the fundus oculi Ef” [0084]. Therefore, the reference light corresponds to the measurement light which is emitted to the fundus oculi Ef.); and 
“extraction of a plurality of OCT signals from the three or more OCT signals” (“The control unit 70 acquires interference signals of at least two temporally different frames at the same position” [0100], “In this example, scanning at the same position is repeated eight times, and interference signals of eight temporally different continuous frames are acquired” [0101] and “The optical coherence tomography device 1 may be configured to calculate motion contrast of a sample by two or more methods from at least two temporally different detection signals at the same position as a functional OCT image” [0044]. Therefore, since the control unit 70 acquires interference signals (i.e. detection signals) from at least two temporally different frames such that the optical coherence tomography device 1 can calculate motion contrast of the sample based on at least two temporally different detection signals, the central processing unit (CPU) had to have been configured to extract a plurality of OCT signals from the three or more OCT signals.);
selection of two or more sets of OCT signals from the plurality of OCT signals, […] and calculation of motion contrast for each of the selected two or more sets respectively” (“wherein the second image data generation unit processes the multiple OCT signals which is a plurality of OCT signals output from the OCT optical system being obtained at a different timing for the same position on the specimen and generates, as the second image data, image data representing difference between a first vector based on phase information and the amplitude information of a first OCT signal selected from the multiple OCT signals and a second vector based on phase information and the amplitude information of a second OCT signal selected from the multiple OCT signals” [Claim 3]. Therefore, the optical coherence tomography device 1, which contains the calculation unit (i.e. the analysis processing unit containing first and second image data generation units) can perform a calculation step to obtain multiple OCT signals that have different time intervals. Since the second image generation unit processes multiple OCT signals and the first OCT signal can be selected from the multiple OCT signal and the second OCT signal can be selected from the multiple OCT signals, under broadest reasonable interpretation, the calculation unit can select two or more sets of OCT signals having different time intervals between the OCT signals obtained by extracting a plurality of signals out of the three or more OCT signals and thus carry out a calculation step. 
Regarding calculating motion contrast for each of the selected two or more sets respectively, Takeno discloses “generating the motion contrast data based on the phase difference information in the first image data and the amplitude information in the second image data” [Claim 15]. Since the method involves generating motion contrast data, under broadest reasonable interpretation the method calculates motion contrast for each of the selected two or more sets of OCT signals.); 
“wherein the CPU is further configured to synthesize motion contrasts calculated for each of the two or more sets” (“Step 5: (Noise reduction by addition-averaging processing of intensity image)” [0129] and “The control unit 70 acquires a plurality (for example, eight) of intensity images in Step 4. 
Takeno does not teach “the two or more sets of OCT signals having different time intervals” “wherein the two or more set of OCT signals having different time intervals include a temporally separated set of extracted OCT signals which are not temporally adjacent”.
Schomacker teaches “a temporally separated set of […] signals which are not temporally adjacent” (“In certain embodiments, the method of validation takes into account the fact that features of a tissue sample may change during the capture of a sequence of images. […] In an alternative 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the OCT signal processing device of Takeno such that the two or more sets of OCT signals having different time intervals include a temporally separated set of extracted OCT signals which are not temporally adjacent as disclosed in Schomacker to compare temporally separate image frames to each other. When only temporally adjacent sets of OCT signals are converted into images and the motion contrast is calculated for those temporally adjacent sets of OCT signals, the changes that occur in the object over time may not be considered. By comparing OCT images acquired at non-consecutive (i.e. temporally separate) time periods, the user can more easily identify changes within the object over the course of the scan. Combining the prior art elements according to known 
The combination of Takeno and Schomacker does not teach “the two or more sets of OCT signals having different time intervals”.
Motaghiannezam teaches “the two or more sets of OCT signals having different time intervals” (“The invention further provides a method (FIG. 7) for ascertaining motion contrast in a sample, comprising (i) acquiring multiple B-scans separated in time over the same transverse position using OCT, (ii) acquiring multiple OCT intensity measurements (I) based on the B-scans over the same transverse point separated in time (iii) ascertaining a variable g.sub.1 according to: g.sub.1=G.sub.1(I); where G.sub.1 denotes a function of variable I, (iv) ascertaining a n.sup.th moment of the variable g.sub.1 about a deterministic value of c.sub.1, wherein n is an integer, (v) acquiring multiple OCT phase measurements based on the B-scans over the same transverse point separated in time, (vi) ascertaining corrected and compensated differences between the OCT phase measurements (.DELTA..phi.) for the same transverse point separated in time, (vii) ascertaining a variable g.sub.2 according to: g.sub.2=G.sub.2(.DELTA..phi..sub.c); where G.sub.2 denotes a function of .DELTA..phi..sub.c, (viii) ascertaining a m.sup.th moment of the variable g.sub.2 about a deterministic value of c.sub.2, wherein m is an integer, (ix) ascertaining a variable k according to: k=K(n.sup.th moment of the variable g.sub.1 about a deterministic value of c.sub.1, m.sup.th moment of the variable g.sub.2 about a deterministic value of c.sub.2), wherein m and n are integers and K denotes a function of two variables, (x) ascertaining the motion contrast based on the variable k, and (xi) repeating the same described procedures for the adjacent transverse points in the same and neighboring B-scans to ascertain motion contrast in the sample” [0033]. When OCT signals have different phase measurements, this difference must be accounted for before motion contrast can be performed. For OCT signals to have different phase measurements, they must have been acquired with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Takeno and Schomacker to include the two or more sets of OCT signals having different time intervals as disclosed in Motaghiannezam to compensate for OCT signals with different phase measurements when performing motion contrast calculations. When performing motion contrast calculations, it is important for the signals to be of the same size. By compensating for the different phase measurements as performed in the method of Motaghiannezam, the motion contrast can be calculated more easily. Combining the prior art elements according to known techniques would yield the predictable result of compensating for differences in phase measurements (i.e. time intervals) when performing motion contrast calculations.
Regarding claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Takeno teaches “wherein the CPU is further configured to select a set of OCT signals” (“wherein the second image data generation unit processes the multiple OCT signals which is a plurality of OCT signals output from the OCT optical system being obtained at a different timing for the same position on the specimen and generates, as the second image data, image data representing difference between a first vector based on phase information and the amplitude information of a first OCT signal selected from the multiple OCT signals and a second vector based on phase information and the amplitude information of a second OCT signal selected from the multiple OCT signals” [Claim 3]. Therefore, the optical coherence tomography device 1, which contains the CPU that 
Takeno does not teach “having a time interval other than a shortest time interval”.
Schomacker teaches “having a time interval other than a shortest time interval” (“In one embodiment, validation of a misalignment correction determination is performed using a pair of consecutive images […] In an alternative embodiment, validation is performed using pairs of non-consecutive images taken within a relatively short period of time, compared with the time in which the overall sequence of images is obtained” [0469]. In this case, under broadest reasonable interpretation, consecutive images are temporally adjacent and therefore are inherently associated with a shorter time interval than nonconsecutive images. Conversely, nonconsecutive images are not temporally adjacent and therefore, inherently have a time interval that is other than the shortest time interval that exists between consecutive images. Therefore, under broadest reasonable interpretation, the CPU of Takeno can be configured such that the sets of OCT signals can have different time intervals as disclosed in Schomacker.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the OCT signal processing device of Takeno to include a time interval other than a shortest time interval as disclosed in Schomacker to select sets of OCT signals that have different time intervals. When only temporally adjacent sets of OCT signals are converted into images and the motion contrast is calculated for those temporally adjacent sets of OCT signals, the changes that 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable by Takeno et al. US 20150168127 A1 "Takeno" and further in view of Schomacker et al. US 20040010375 A1 “Schomacker” and Motaghiannezam et al. US 20140221827 A1 “Motaghiannezam” as applied to claims 1, 3-9, and 11 above and further in view of Furuuchi et al. US 20160150954 A1 “Furuuchi”.
Regarding claim 12, due to its dependence on claim 1, this reference inherits the references disclosed therein. The combination of Takeno teaches “wherein a first set of OCT signals included in the two or more sets of OCT signals is configured by a plurality of OCT signals having a first time interval, a second set of OCT signals included in the two or more sets of OCT signals is configured by a plurality of OCT signals having a second time interval, […]” (“The control unit 70 acquires interference signals of at least two temporally different frames at the same position” [0100], “In this example, scanning at the same position is repeated eight times, and interference signals of eight temporally different continuous frames are acquired” [0101]. Each of the temporally different frames are associated with a different time interval. Since the control unit 70 can acquire at least two temporally different frames and can acquire interference signals at the same position eight times, under broadest reasonable interpretation, the OCT signal processing device is configured to acquire a first set of OCT signals included in the two of more sets of OCT signals during a first time interval and to acquire a second set of OCT signals included in the two or more sets of OCT signals during a second time interval.).
and the first interval and the second interval are different from each other at a ratio of one to an integer of two or more”.
Furuuchi teaches “and the first interval and the second interval are different from each other at a ratio of one to an integer of two or more” (“For example, the obtainment portion may select every other signal among the plurality of OCT signals obtained at the first time interval and obtain motion contrast based on the selected OCT signals. In this way, for example, the obtainment portion obtains obtained motion contrast based on the plurality of OCT signals obtained at the second time interval two times greater than the first time interval” [0077]. Therefore, OCT signals can be acquired during a first time interval and a second time interval which are different from each other at a ratio of one to an integer of two or more (i.e. two times greater than the first time interval).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Takeno, Schomacker and Motaghiannezam to include the first and second time intervals being different from each other at a ratio of one to an integer of two or more as disclosed in Furuuchi to “increase a signal-to-noise ratio of the motion contrast” [Furuuchi: 0078]. Combining the prior art elements according to known techniques would yield the predictable result of acquiring OCT signals for the calculation of motion contrast with an increased signal-to-noise ratio.
Response to Arguments
Applicant’s arguments, see Remarks page 8-10, filed on 02/04/2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered, and the examiner finds them persuasive. Therefore, the rejection has been withdrawn. The examiner acknowledges that while Takeno discloses that there is an interval between scan lines, the reference does not disclose different intervals for the scan lines. However, upon further consideration a new ground(s) of rejection is made in 
Regarding claim 12, the examiner respectfully refers the applicant to the 35 U.S.C. 103 section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Choi et al. US 8848199 B2.
This prior art reference is pertinent to the applicant’s disclosure because it involves a method that “can employ light from a source using the measurement of projections of refractive index in multiple directions” [Column 1, Lines 59-61].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793      

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793